PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,704,150
Issue Date: 22 Apr 2014
Application No. 13/363,030
Filing or 371(c) Date: 31 Jan 2012
For: BEAM SPLITTER MODULE HAVING A SECONDARY BEAM SPLITTER FOR PROVIDING ORTHOGONAL LIGHT BEAMS AND PARALLEL LIGHT BEAMS (AS AMENDED)

:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.378(b) filed on January 21, 2022, to accept the unintentionally delayed payment of the 3.5-year maintenance fee for the above-identified patent.

The renewed petition under 37 CFR 1.378(b) is GRANTED.

The above-identified patent issued on April 22, 2014. The grace period for paying the maintenance fee due at 3.5 years expired on April 23, 2018. On September 7, 2021, petitioner filed a petition under 37 CFR 1.378(b) and paid a $2100 petition fee and the $2000 maintenance fee due at 3.5 years. On November 23, 2021, the Office issued a decision dismissing the petition. 

On January 21, 2022, petitioner filed the present renewed petition, accompanied by the statements of Erik S. Ericksen, patent practitioner, and Jeff Stuckey, Vutara Product Specialist at Bruker Nano, Inc., regarding the extended period of delay.

The Office finds petitioner has satisfied the requirements to accept the delayed payment of the maintenance fee under 37 CFR 1.378(b).  Petitioner submitted the required maintenance fee, the petition fee, and statement of unintentional delay. Additionally, petitioner provided additional information in support of the conclusion that the entire delay was unintentional.  

The 3.5-year maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.  

specifically identify and state in the renewed petition that the Office should charge 7.5-year maintenance fee and surcharge (in addition to general authorization to charge any deficiencies) upon the granting of any renewed petition. Accordingly, the Office did NOT charge these fees.

Petitioner is responsible for ensuring payment of the 7.5-year maintenance fee and 6-month surcharge with the USPTO on or before April 22, 2022, to avoid expiration of the patent.

Questions regarding this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET